DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe JP_2017066373_A (see machine English translation) in view of Asuka WO_2017061530_A1 (see English equivalent: USPA_20180304520_A1).
1.	Regarding Claims 1, 5, 8, 11, 12, 18, 19, and 20, Abe discloses a decorative sheet (corresponds to claimed film) (Title) comprising three polypropylene layers (corresponds to claimed multilayer film of instant Claim 11) (paragraph 0041) thereby corresponding to the claimed seal layer (I), layer (II), and surface decorative layer (III)/outermost surface layer of instant Claims 2, 11, and 12. Abe also discloses taking said decorative sheet and applying it to an molded article (Derwent Abstract). Abe further discloses using additives such as stabilizers and UV absorbers in said decorative sheet (paragraph 0032). The Examiner respectfully submits that the layer in which said UV absorber or stabilizer is used will correspond to instantly claimed surface decorative layer (III)/outermost surface layer. 
2.	However, Abe does not disclose that its additive satisfies the claimed haze value.
3.	Asuka discloses forming a molding article and molding sheet (Title) similar to Abe (Derwent Abstract Title) wherein a multilayer embodiment can be used including polypropylene layers (paragraph 0025) with hindered amine light stabilizers (paragraph 0135) in an amount (paragraph 0139) overlapping with the claimed amount of instant Claims 18 and 19. Asuka discloses that its stabilizers are effective for imparting and improving weather resistance and durability of the sheet according to the present invention and for further improving weather discoloration resistance thereof (paragraph 0134).The hindered amine light stabilizers match those used in the instant specification and as such would be expected to inherently fulfil the claimed haze value being claimed in instant Claims 1, 18, and 19. 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stabilizers, of Abe, by using the hindered amine light stabilizers and in the concentration, of Asuka. One of ordinary skill in the art would have been motivated in doing so to improve weather resistance and durability of the sheet.
5.	Finally, the thermoforming limitation of instant Claims 18 and 19 will be treated as a product-by-process limitation. Applicants have not indicated how this limitation results in unexpected or surprising properties over other methods.
6.	Regarding Claims 2, 3, 13, and 14, Abe in view of Asuka suggests having a strain hardness of 6.0 or more (Asuka: paragraph 0092) while having an MFR ranging from 0.5 to 30 g/10 min (Asuka: paragraph 0037). Moreover, Asuka discloses that when the MFR is more than 30 g/10 min, sufficient melt tension cannot be obtained, and the molded article may sag due to its own weight (Asuka: paragraph 0037) and further suggests how MFR can be adjusted (Asuka: paragraphs 0038, 0043). 
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow rate of each layer, of Abe, by the flow rates disclosed by Asuka based on end-user specifications of the end-product. Such parameters are known in the art as suggested by Asuka. 
8.	Regarding Claims 9 and 10, Abe in view of Asuka suggests using long-branching pp (Abe: paragraph 0020, Asuka: Abstract). Also, they do not require a gel.
9.	 Regarding Claims 15 and 16, Abe in view of Asuka suggests the claimed method limitations (Asuka: paragraph 0027).
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe JP_2017066373_A (see machine English translation) in view of Asuka WO_2017061530_A1 (see English equivalent: USPA_20180304520_A1), as applied to Claims 1-3, 5, 7-16, and 18-20, and further in view of Huffer WO_0051829_A2.
10.	Regarding Claim 4, Abe in view of Asuka do not suggest the claimed polyolefin bonding resin (G).
11.	Huffer discloses using chlorinated polyolefins as adhesive layers in decorative sheets (Title). Huffer further discloses that polyolefin can be polypropylene (Abstract) is flexible, weatherable (Abstract).
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polypropylene layer corresponding to the claimed seal layer (I), of Abe in view of Asuka, by using a chlorinated polypropylene, as disclosed by Huffer. One of ordinary skill in the art would have been motivated in using a chlorinated pp in its decorative film that is both flexible and weatherable.
13.	Regarding Claim 17, Abe in view of Asuka and further in view of Huffer suggests the claimed method limitations (Asuka: paragraph 0027).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe JP_2017066373_A (see machine English translation) in view of Asuka WO_2017061530_A1 (see English equivalent: USPA_20180304520_A1), as applied to Claims 1-3, 5, 7-16, and 18-20, and further in view of Kawai JP_2008255326_A (see machine English translation).
14.	Regarding Claims 6 and 7, Abe in view of Asuka does not suggest the claimed nucleating agents.
15.	Kawai discloses a composition for molded products such as containers that can comprise polypropylene and an amide compound as a nucleating agent (Derwent Abstract Title) or an organometallic compound as a nucleating agent (Derwent Abstract). Kawai further discloses that this leads to molded products having excellent rigidity, impact resistance, heat resistance, injection moldability, gas-barrier property, and transparency (Derwent Abstract).
16.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pp composition, of Abe in view of Asuka, to use an amide or organometallic compound nucleating agent, as disclosed by Kawai. One of ordinary skill in the art would have been motivated in doing so to obtain the aforementioned benefits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 5, 2022